Citation Nr: 0019700	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a hypertrophic scar 
of the chin.

5.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey, which denied claims by the veteran 
seeking entitlement to service connection for a low back 
disorder, right knee disorder, left knee disorder, 
hypertrophic scar of the chin, and cervical spine disorder.


FINDINGS OF FACT

1.  No competent evidence indicates that a current low back 
disorder was incurred in or is related to the veteran's 
military service.

2.  No competent evidence indicates that a current right knee 
disorder was incurred in or is related to the veteran's 
military service.

3.  No competent evidence indicates that the veteran has a 
current left knee disorder.

4.  No competent evidence indicates that a current chin scar 
was incurred in or is related to the veteran's military 
service.

5.  The claims file contains competent evidence of a current 
cervical spine disorder, of an inservice cervical spine 
injury, and of a plausible relationship between the current 
disorder and the inservice injury.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for a hypertrophic scar of 
the chin.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

The veteran asserts that she currently has a low back 
disorder, right knee disorder, left knee disorder, 
hypertrophic scar of the chin, and a cervical spine disorder, 
and that these disabilities were incurred in or are related 
to her active military service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records include a July 1977 preliminary 
physical review record, in which the veteran denied having 
any joint problems or back trouble.  A June 1978 outpatient 
note indicates that the veteran injured her right knee in a 
motor vehicle accident 2 days prior.  She had slight pain on 
palpation of the patella.  Ligaments and joint mobility were 
okay.  Diagnosis was right knee contusion with joint 
effusion.  She was placed on temporary physical profile for 1 
week.  No further right knee complaints or treatment are 
noted.  An October 1978 outpatient note reflects that the 
veteran was involved in another motor vehicle accident.  She 
complained of neck pain and alleged whiplash.  Examination 
revealed a supple neck with no tenderness.  No further neck 
complaints or treatment are noted.

The veteran separated from service effective in March 1982; 
no separation medical examination report is of record.  The 
veteran indicated that she did not undergo a separation 
medical examination.  A December 1982 Air Force Reserves 
civilian re-enlistment medical examination report shows that 
the veteran's lower extremities, spine, neck, head, and face 
were normal.  A 2 centimeter horizontal traumatic scar was 
noted over the chin.  It was well-healed with no sequelae.  
In an associated report of medical history, the veteran 
denied having any swollen or painful joints, head injury, 
bone or joint deformity, recurrent back pain, or trick or 
locked knees.

Subsequent to service, the claims file contains no medical 
evidence dated from 1983 to 1997, a period of approximately 
14 years.

A December 1997 VA examination report indicates, as medical 
history, that the veteran had had 3 motor vehicle accidents.  
The first occurred on or about 1978, during which the veteran 
was thrown off a motorcycle, allegedly injuring her right 
knee, low back, and neck.  In the second accident, on or 
about 1979, the veteran was a passenger in an automobile that 
was side-swiped, allegedly injuring her neck with whiplash.  
The third accident occurred in 1982, where, as a driver, the 
veteran hit a parked car.  Current complaints were of back 
pain in the coccyx, with intermittent radiating pain down the 
legs and constant neck pain occasionally radiating to the 
left shoulder.  Objective examination of the right knee 
revealed no swelling, instability, overt abnormalities, or 
tenderness to palpation; it had a full range of motion, but 
had some crepitus on movement.  The low back had range of 
motion within normal limits with no muscle spasm.  There was 
tenderness to palpation from L4 to the coccyx.  The veteran's 
neck had some limitation of rotational range of motion to the 
right, and tenderness to palpation along the occiput, 
cervical spinous process, trapezius, and shoulders.  
Strength, sensation, and deep tendon reflexes were normal.  
The report indicates that lumbar and cervical spine X-rays 
would have been ordered, but that the veteran was pregnant.  
She was recommended for follow-up after having her baby.  
Diagnosis was lumbar strain and cervical strain.  Scar 
examination indicated a hypertrophic scar of the chin.  It 
was mildly disfiguring, but not painful to touch.  History 
provided by the veteran indicated that she injured her chin 
in a motor vehicle accident about 15 years prior.  The scar 
had been dermabraded 6 years prior due to a thickened 
appearance.  Color photographs show a chin scar.

A March 1999 lay statement from the veteran's sister 
indicates that the veteran was involved in a motorcycle and 
motor vehicle accident in service, incurring a chin injury 
and neck and back pain.

A color copy of a photograph of the veteran was submitted in 
May 2000, which she asserted was taken at the time of her 
initial military enlistment and proved that she did not have 
a chin scar at that time.

A May 2000 private chiropractor letter reflects that the 
veteran had been seen for neck pain since February 1995.  It 
states that X-rays revealed a straightening of the normal 
cervical lordosis with left scoliosis.  It indicates that the 
veteran underwent chiropractic treatment until October 1995, 
and was next seen in May 1999.  Medical history provided by 
the veteran reiterates her motorcycle accident and motor 
vehicle accident in which she hit a parked car.  Diagnosis 
was "late effects of motorcycle and [motor vehicle 
accident]" with cervical brachial syndrome, cervical 
hyperlordosis, and myofascitis.  Comments were that, in the 
chiropractor's opinion, her chronic pain syndrome was the 
result of her prior injuries in the motorcycle and motor 
vehicle accident.

The veteran testified at a Travel Board hearing in May 2000.  
During the hearing, she stated that she had 2 motor vehicle 
accidents that caused the injuries for which she was seeking 
service connection, one involving a motorcycle and the other 
involving hitting a parked car.  During the car accident, she 
allegedly incurred the chin scar and cervical whiplash.  The 
low back and bilateral knee problems were mainly the result 
of the motorcycle accident.  She indicated first receiving 
medical treatment in 1995.

III.  Analysis

a.  Low back disorder

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992)).

Here, the Board finds sufficient evidence of a current low 
back disorder for purposes of a well grounded claim.  
Specifically, the December 1997 VA examination report 
indicates a diagnosis of lumbar strain.

The second requirement for a well grounded claim is evidence 
of an inservice injury or disease.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Here, veteran's claim fails.  
The Board finds no competent evidence of an inservice injury 
or disease involving the low back, nor of any competent 
evidence relating the current lumbar strain to service.  The 
veteran's service medical records make no mention of any low 
back problems and no other medical evidence links the current 
lumbar strain to service.

The Board acknowledges that the veteran believes that her 
lumbar strain was incurred in service.  She alleges that she 
injured her back during an inservice motorcycle accident in 
June 1978.  However, while she is competent to state 
factually that she was in such an accident, she is not 
competent to conclude that she incurred a lumbar strain or 
other back pathology as a result of that accident, nor is she 
competent to relate the current lumbar strain to that 
accident or otherwise to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay persons are not competent to 
offer medical opinions as to etiology or diagnosis).  The 
June 1978 service medical note verifies the occurrence of a 
June 1978 motor vehicle accident, but indicates only right 
knee complaints.

It should be noted that, even if the claims file contained 
evidence that the veteran incurred some sort of trauma to her 
back in service, she must still present competent evidence 
that any inservice back problem is related to the current 
lumbar strain.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  This must be medical evidence.  Id.; Grottveit 
v. Brown,  5 Vet. App. 91, 92-93  (1993).  Here, there is no 
medical evidence suggesting that her lumbar strain is related 
to service.

In light of the above, the Board must deny the veteran's 
claim for service connection for a low back disorder.

b.  Right knee disorder

In regard to a current right knee disability, the Board looks 
again to the December 1997 VA examination report.  In doing 
so, it finds no diagnosed right knee pathology.  That report 
indicates that physical examination of the right knee 
revealed no swelling, instability, overt abnormalities, or 
tenderness to palpation.  Range of motion was full.  The only 
positive clinical finding was crepitus on movement.  However, 
since crepitus may, in some instances, be indicative of some 
pathology, the Board finds it plausible that the veteran 
currently has a right knee disorder for purposes of a well 
grounded claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The next requirement for a well grounded claim is an 
inservice right knee injury or disease.  Id.  The Board finds 
that this requirement is also met.  Competent evidence of 
right knee pathology is shown by the June 1978 service 
outpatient note, reflecting that the veteran had a right knee 
contusion with joint effusion.

The last requirement for a well grounded claim is some 
competent evidence that a current right knee disorder 
involving crepitus is related to the inservice contusion.  
Id.  The claims file contains no such evidence.  The veteran 
argues that her current right knee problems are related to 
the June 1978 motorcycle accident, but her opinion is not a 
competent medical opinion.  Thus, the Board cannot use her 
own opinion as competent nexus evidence for purposes of a 
well grounded claim.  See Espiritu v. Derwinski, supra.

With no medical opinion or other competent evidence relating 
a current right knee disorder to service, including to the 
inservice motorcycle accident, the veteran's claim for 
service connection for a right knee disorder is not well 
grounded.  38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

c.  Left knee disorder

The claim for entitlement to service connection for a left 
knee disorder is also not well grounded.  In regard to this 
alleged disability, the Board finds no competent evidence of 
any inservice left knee complaints, treatment, or diagnosis.  
In fact, the Board also finds no competent evidence of a 
current left knee disorder.  Neither the 1997 VA examination 
report, nor the 2000 private chiropractor's letter, indicates 
any current complaints or pathology involving the left knee.

As stated above, the foundation of entitlement to VA 
disability compensation benefits is that a claimant have a 
current disability due to disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303  (1999); Caluza, 
7 Vet. App. at 506.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, supra.

d.  Hypertrophic chin scar

The veteran's claim for entitlement to service connection for 
a hypertrophic scar of the chin is also not well grounded.

The Board concludes that the veteran currently has a 
hypertrophic scar of the chin.  This is evidenced by the 1997 
VA scar examination report, providing that diagnosis.  Recent 
color photographs, apparently taken as part of that VA 
examination, visually show the presence of a scar on the 
chin.

Therefore, the determinative issue for purposes of a well 
grounded claim is whether any competent evidence shows that 
the chin scar was incurred in or is related to service.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  None 
does.  Specifically, there is no indication that the veteran 
incurred a chin scar, or any injury to her chin, in service.  
In fact, the evidence of record suggests that her chin scar 
likely was incurred subsequent to service.  No chin scar was 
noted at any time during active duty from March 1978 to March 
1982.  A chin scar was first noted at the time of a December 
1982 service re-enlistment examination, about nine months 
after service discharge, with no opinion suggesting that the 
scar was incurred in service.  

The veteran indicated in her sworn testimony that she was 
involved in 2 motor vehicle accidents during active service.  
At the time of her December 1997 VA physical examination, it 
was recorded for clinical history purposes that she incurred 
3 motor vehicle accidents, the last one in 1982 in which she 
hit a parked car and injured her chin.  Since she testified 
as to only 2 accidents in service, this evidence suggests 
that the chin laceration occurred during the time period from 
March 1982 to December 1982, when the veteran was not in 
service.  This is consistent with the service medical 
records, which specifically note the June and October 1978 
motor vehicle accidents, but make no mention of any 1982 
accident.  Even the veteran, in her 2000 Travel Board 
hearing, indicated that she injured her chin during the motor 
vehicle accident in which she hit a parked car (though at 
that time she indicated that the chin was injured in the 
second motor vehicle accident in 1978).

With no competent evidence of an inservice chin scar or other 
injury, the veteran's claim is not well grounded.  Id.

Even accepting the veteran's testimony regarding an inservice 
chin injury during one of the 1978 motor vehicle accidents as 
credible for well grounded purposes, there would still have 
to be medical evidence indicating that the inservice chin 
injury caused the current chin scar.  Grottveit v. Brown,  5 
Vet. App. 91, 92-93  (1993).

e.  Cervical spine disorder

The last issue for consideration is entitlement to service 
connection for a cervical spine disorder.  After review of 
the claims file, the Board finds that this claim is well 
grounded.

The evidence of record indicates a current cervical spine 
disorder.  This is shown by the 1997 VA examination report, 
providing a diagnosis of cervical strain and by the 2000 
chiropractor's letter, indicating that the veteran had 
cervical brachial syndrome, cervical hyperlordosis, and 
myofascitis.

Evidence of an inservice injury of the neck is shown by the 
service medical records.  As stated above, an October 1978 
outpatient note indicates that the veteran was in a motor 
vehicle accident and, subsequently, had complaints of neck 
pain from whiplash.  Although no cervical spine pathology was 
diagnosed and no further neck complaints or treatment shown, 
this evidence is sufficient for purposes of a well grounded 
claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

Finally, the claims file contain competent evidence of a 
relationship, or nexus, between the veteran's current 
cervical spine disorder and her inservice neck pain.  The 
2000 private chiropractor's letter provides a medical opinion 
that her current neck problems were the result, in part, of 
her inservice motorcycle accident.

As a result, the claim for entitlement to service connection 
for a cervical spine disorder is well grounded.

IV.  Conclusion

The Board must deny, as not well grounded, the veteran's 
claims for service connection for a low back disorder, right 
knee disorder, left knee disorder, and hypertrophic scar of 
the chin.  The claims file contains no competent evidence 
that any of these disorders are related to service, including 
to either of the motor vehicle accidents.  In regard to a 
left knee disorder, the claims file does not contain evidence 
that such a disorder currently exists.  As such, the claims 
are not well grounded.  38 U.S.C.A. § 5107(a)  (West 1991); 
38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 1468; Caluza, 7 
Vet. App. at 506.  Therefore, the Board cannot decide them on 
the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) 
(if a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for a low back disorder, 
right knee disorder, left knee disorder, and a hypertrophic 
scar of the chin, is denied.

The claim for entitlement to service connection for a 
cervical spine disorder is well grounded; to this extent 
only, the claim is granted.


REMAND

Because the veteran's claim for service connection for a 
cervical spine disorder is well-grounded, VA has a duty to 
assist her with the development of her claim.  38 U.S.C.A. § 
5107(a) (West 1991).

In this case, this duty necessitates a remand for an updated 
VA medical examination.  The Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Here, the Board recognizes that the claims file contains a 
recent VA joints examination report.  However, the Board 
finds it inadequate.  The examiner at the time of that 
examination wanted to have cervical X-rays performed, but was 
unable to do so because the veteran was pregnant at the time.  
Follow-up was recommended after the veteran had her baby, but 
no follow-up treatment occurred and no X-rays performed.  In 
addition, the 1997 VA report provides no medical opinion as 
to the etiology of the veteran's cervical spine problems.  In 
light of the above, a remand is necessary.  38 C.F.R. § 19.9  
(1999) (If further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case back to the agency of original jurisdiction.).

A remand is also required in order to further develop the 
evidentiary record.  The VA has a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 
& Supp. 1998).  Here, the claims file clearly shows that the 
veteran underwent private chiropractic treatment at DeNino 
Chiropractic Center from February 14, 1995, to October 23, 
1995, and was additionally seen at that facility on May 15, 
1999.  However, no records of that treatment have been 
associated with the claims folder.  The May 2000 private 
chiropractor's letter indicates that cervical X-rays were 
accomplished; those, too, are not of record.

It is worth noting that the above additional development was 
specifically requested by the veteran's accredited 
representative in a July 1998 statement, VA Form 646.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional medical 
records pertaining to her cervical spine 
disorder.  Private chiropractic treatment 
records, including cervical spine X-rays, 
from DeNino Chiropractic Center from 
February 14, 1995, to October 23, 1995, 
and on May 15, 1999, should be submitted.  
Alternatively, if she so desires, she may 
submit appropriate authorizations for 
release of records, provided by VA, so 
that the RO may attempt to obtain these 
and any other available records.  In 
either case, copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examination of her cervical spine.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior to the 
examinations.  The veteran must be given 
adequate notice of the requested 
examinations, which includes advising her 
of the consequences of failure to report 
for them.  If she fails to report for an 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests, including X-rays, should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  The purpose 
of the examinations is to determine the 
current nature of the veteran's cervical 
spine disability.  An attempt should be 
made at providing a clear diagnosis, if 
possible.  In addition, the examiner(s) 
should render an opinion as to whether is 
it at least as likely as not that any 
current cervical spine pathology was 
caused by or is related to the post-motor 
vehicle accident neck pain noted in 
service in October 1978, or to any other 
inservice injury or disease.  The 
reasoning that forms the basis of the 
above opinions and determinations should 
be set forth.  All findings are to be 
recorded in a concise, legible manner and 
made part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
service connection for a cervical spine 
disorder, based on all the evidence in 
the claims file.

5.  If the decision remains unfavorable 
in any way, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until she receives further 
notice.

The veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



